 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANABEL KHACHI,                                  Case No. 1:19-cv-00257-EPG

12                       Plaintiff,                   ORDER EXTENDING PLAINTIFF’S TIME TO
                                                      FILE A MOTION FOR SUMMARY
13           v.                                       JUDGMENT/REMAND
14    ANDREW SAUL, Acting Commissioner
      of Social Security,                             (ECF NO. 15)
15
                         Defendants.
16

17          Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time

18   to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.

19          IT IS ORDERED that Plaintiff shall file her Motion for Summary Judgment/Remand on or

20   before November 19, 2019. All remaining deadlines in the current Scheduling Order (ECF No. 5.)

21   are extended accordingly.

22
     IT IS SO ORDERED.
23

24      Dated:    October 16, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
